DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, claims 1-6, 9 and 19 in the reply filed on 12/21/2020 is acknowledged.
Claims 7-8, 10-18, 20-26, 28-29, 32-33, 35-42, 44, 47-57 and 59-63 have been cancelled.
Claims 1-6, 9, 19, 27, 30-31, 34, 43, 45-46 and 58 are pending.
Claims 27, 30-31, 34, 43, 45-46 and 58 are withdrawn from further consideration.
Claims 1-6, 9 and 19 are currently under examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6, 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-11, 13, 15-24 and 26-33 of U.S. Patent No. 10082498. Although the claims at issue are not identical, they are not patentably distinct from each other because the US 10082498 is a species, i.e. method of optimizing a drug therapy treatment for a human patient with bipolar disorder (BD) using the same ratio of a mean membrane potential from subject cells incubate with a compound that alters Na+K+ ATPase in the presence of K+, to a mean membrane potential from a second population cells in the absence of the compound that alters Na K ATPase in the absence or presence of the K+. Also the same measurement is conducted to control (not BD)(Note patent here recites not having attention deficit encompass healthy control), and also with BD control population. For the determining part, i.e. at least both the instant and the US patent consider the treatment effective when the ratio obtained is not significantly different from the control ratio.
It is noted that the so-called Na+K+ ATPase is part of pathway of diacylglycerol signaling as recited in the instant claims. Gomes et al. show the Na+ K+ ATPase is within the DAG pathway (Am. J. Physiol. Renal Physiol.  2002  282: F1084-F1096; See Figure 13 where Diacylglycerol (DAG) activates protein kinase C (PKC) and this activation turn on Na+K+ ATPase.  Therefore US 10082498 anticipates the instant claims.


10.	Claims 1-6, 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.9523673. Although the claims at issue are not identical, they are not patentably distinct from each other because the US 9523673 is a species, i.e. method of optimizing a drug therapy treatment for a human patient with bipolar disorder 4 in the presence of K+, to a mean membrane potential from a second population cells in the absence of the compound that alters in hSk4 the absence or presence of the K+.

It is noted that applicants state in Col.12, line 35-45, the PKC also activates hSK4, therefore the modulation of hSk4 is within diacylglycerol pathway. Moreover, same agent, i.e. Ca2+/CaM kinase inhibitor is also used in both US 9523673 and in the instant case. These provide evidence that hSk4  is part of diacylglycerol pathway. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1-4, the same issue concerning the cell source raises concern. 

In the first portion of the claims 1-4, the method recites obtaining a ratio of a mean membrane potential that is a mean membrane potential of a first population of cells from BD patient (not specified human or animal), whereas the second portion of the claims recite a second population human cells incubated in in vitro….. This raises confusion because (a) “a patient” in its broadest reasonable interpretation (BRI) encompasses both human and animals; (2) for a valid comparison, one ordinary skill in the field would have used the SAME species, i.e. human vs. human; or same animal vs. same animal.  In the field, some bipolar animal model has been established for study, for example Abulseoud et al. (International J. Bipolar Disorders  2014 2: 7 total 12 pages) have made manic-like behavior rat model (See Title and Absrract).  Therefore, it is suggested amending the first portion of the claims by adding “human cells” for consistency and clarity. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thiruvengadam et al.(I) or in the alternative, as being unpatentable by (WO 2014186555 publication date 11/20/2014; equivalent to US10082498).

Thiruvengadam et al. teach methods of determining an optimal combination drug treatment therapy (or optimizing a drug dosage) for a patient with bipolar disorder, or monitoring the efficacy of a combination drug treatment thereof .

The method are essentially same as the recited steps comprising:
obtaining a ratio of a mean membrane potential that is a mean membrane potential of a first population of cells from the BD patient incubated in vitro in the presence of an agent that alters Na+ K+ ATPase  and in the absence of K+, to a mean membrane potential of a second population of cells from the BD patient incubated in vitro in the absence of the test agent that alters Na+ K+ ATPase  and in the presence of K+ or absence of K+; comparing the ratio of the mean membrane potential to (a) and/or (b): (a) a control ratio of a mean membrane potential of first population of control human cells known to not have Attention Deficit Hyperactivity Disorder (ADHD) incubated in vitro in the presence of the agent that alters Na+ K+ ATPase  and in the absence of K+, to a mean membrane potential of a second population of the control human cells incubated in vitro in the absence of the agent that alters Na+ K+ ATPase  and in the presence of K+ or absence of K+, (b) a bipolar control ratio of a mean membrane potential of first population of bipolar control human cells known to have BD incubated in vitro in the presence of the agent + K+ ATPase and in the absence of K+, to a mean membrane potential of a second population of the bipolar control human cells incubated in vitro in the absence of the agent that alters Na+ K+ ATPase and in the presence of K+ or absence of K+;  2PRELIMINARY AMENDMENTAttorney Docket No.: A245920Appln. No.: 16/346,212 identifying the optimal combination drug treatment therapy when the ratio of the mean membrane potential obtained is not significantly different from the control ratio (See claims 4, 12, 13, 15).

The discrepancy between Thiruvengadam reference and the instant application lie (1) the cells from the group “not have attention deficit hyperactivity disorder (ADHD)” vs. cells from the group “not having bipolar disorder (BD)” and (2) agent altering Na+ K+ ATPase vs. compound altering Diacylglycerol pathway.

With the term cells from the group “not having ADHD”, under broadest reasonable interpretation (BRI), this term encompass the group “not having BD” because healthy  population is applicable to both groups (emphasis added).
With regard to term agent altering Na+ K+ ATPase, Gomes et al. show the Na+ K+ ATPase is within the DAG pathway (Am. J. Physiol. Renal Physiol.  2002  282: F1084-F1096; See Figure 13 where Diacylglycerol (DAG) activates protein kinase C (PKC) and this activation turn on Na+K+ ATPase.  See Figure 13 below:

    PNG
    media_image1.png
    435
    557
    media_image1.png
    Greyscale


Therefore, altering Na+ K+ ATPase is part of altering diacylglycerol signaling pathway. 
As to the last determining step, both the instant application and the methods of Thiruvengadam et al. use the same end point, i.e. wherein the ratio of the mean membrane potential obtained is not significantly different from the control ratio is indicative of optimal drug combination for treating bipolar disorder (See claims 4-11, 13, 15-24 and 26-33). 

Alternatively, to one ordinary skill in the art like Thiruvengadam et al. would have used group not having BD (,i.e. not having ADHD), such as healthy population for the purpose of comparison in determining efficacy of the BD drug treatment. Using healthy control for clinical study is well-known and commonly practiced for decades. In fact, it is almost a necessity and inevitable to include this healthy group for comparison purpose. 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Thiruvengadam et al. to incorporate healthy population as not having ADHA for a thorough and complete clinical study. Since using healthy control is a routine in the field, one clinician would have reasonable expectation of success to see the similar results should an optimal drug or dosage is identified. 

With regard to claim 5, Thiruvengadam et al. teach obtaining an initial ratio of a mean membrane potential from subject’s cells before the treatment obtaining step (See claims 5 and 16). 

With regard to claim 6, Thiruvengadam et al. teach the cells samples can be of red blood cells, lymphoblast, erythrocyte, platelets, monocytes, mucosal cells (See claims 11). 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengadam as applied to claims 1-6 and 9,  above, and further in view of Einat et al. (Neuropsychobiology  2007 55: 123-131) as evidenced by Gomes et al..

+K+ ATPase for treating BD. It is known by Gomes et al. that the PKC have direct effect on Na+K+ ATPase (See Figure 13 and Abstract, Conclusion). 
However, Thiruvengadam et al. do not explicitly teach screening PKC inhibitor drug for the BD. 

Einat et al. reference is an analogous field, i.e. study BD by a rat model.  Einat et al. study PKC inhibitor effect, e.g. tamoxifen, on BD behavior on the rat model (See Abstract). 

Given the connection of PKC to the Na+K+ ATPase as a direct mechanism to turn on/off, Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Thiruvengadam et al. to screen PKC inhibitor related drug, such as tamoxifen as taught by Einat et al. for searching optimal BD treatment. It is also known PKC is part of Diacylglycerol pathway. Using the known agent affecting diacylglycerol pathway, i.e. PKC inhibitor, for screening BD drug using the instant K+ membrane potential, would have within routine practice in the art and one ordinary skill would have anticipated reasonable expectation of success in reaching the desirable results.   

Claim(s) 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thiruvengadam et al.(II) (WO 2013052258; equivalent to US 9523673).

Thiruvengadam (II) et al. teach methods of determining an optimal combination drug treatment therapy (or optimizing a drug dosage) for a patient with bipolar disorder, or monitoring the efficacy of a combination drug treatment thereof. 

The method are essentially same as the recited steps comprising:
obtaining a ratio of a mean membrane potential that is a mean membrane potential of a first population of cells from the BD patient incubated in vitro in the presence of an agent that alters Calcium activated Potassium-channel hSk4 and in the absence of K+, to a mean membrane potential of a second population of cells from the BD patient incubated in vitro in the absence of  activated potassium hSK4,  and in the presence of K+ or absence of K+; comparing the ratio of the mean membrane potential to (a) and/or (b): (a) a control ratio of a mean membrane potential of first population of control human cells known to not have BD incubated in vitro in the presence of the agent that alters Na+ K+ ATPase  and in the absence of K+, to a mean membrane potential of a second population of the control human cells incubated in vitro in the absence of the agent that alters Na+ K+ ATPase  and in the presence of K+ or absence of K+, (b) a bipolar control ratio of a mean membrane potential of first population of bipolar control human cells known to have BD incubated in vitro in the presence of the agent that alters Na+ K+ ATPase and in the absence of K+, to a mean membrane potential of a second population of the bipolar control human cells incubated in vitro in the absence of the agent that alters Na+ K+ ATPase and in the presence of K+ or absence of K+;  2PRELIMINARY AMENDMENTAttorney Docket No.: A245920Appln. No.: 16/346,212 identifying the optimal combination drug treatment therapy when the ratio of the mean membrane potential obtained is not significantly different from the control ratio or test ratio increased towards to the control ration, or the test ratio is increased in comparison to the bipolar ratio. (See claims 1, 7 and 14).

As to the diacylglycerol pathway, it is noted that applicants state in Col.12, line 35-45, the PKC also activates hSK4. Therefore the modulation of hSk4 is within diacylglycerol pathway. Moreover, same agent, i.e. Ca2+/CaM kinase inhibitor is also used in both Thiruvengadam (II) et al. and in the instant case (as in current claim 19 as an agent altering diacylglycerol pathway) (see above). The above evidence indicates that hSk4  is part of diacylglycerol pathway. 


					Conclusion 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641